Citation Nr: 0216985	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  98-08 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim for service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Oakland, California.


FINDINGS OF FACT

1.  All available evidence for an evaluation of the 
veteran's claim has been obtained.

2.  By decision in April 1992, entitlement to service 
connection for post-traumatic stress disorder was denied by 
the RO; the veteran did not initiate an appeal.  

3.  The evidence submitted since the April 1992 RO decision 
pertinent to the claim of service connection for post-
traumatic stress disorder bears directly and substantially 
on the specific matter under consideration because it 
reveals a current diagnosis of post-traumatic stress 
disorder; it is by itself or in combination with other 
evidence, so significant that it must be considered in order 
to finally decide the merits of the claim.

4.  The veteran did not engage in combat with the enemy, and 
he does not have PTSD due to a verified service stressor.



CONCLUSIONS OF LAW

1.  The April 1992 RO decision, which denied service 
connection for post-traumatic stress disorder is final.  
38 U.S.C. § 4005 (c) (1982); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1991).

2.  New and material evidence has been submitted since the 
April 1992 RO decision pertinent to the claim of service 
connection for post-traumatic stress disorder and the claim 
is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.104 (2001), 3.156 (2001).

3.  Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) became 
law to clarify the duty of VA to assist claimants in 
developing evidence pertinent to their claims for benefits. 
It eliminates the prior requirement that a claim be well 
grounded before VA's duty to assist arises.  VCAA requires 
that VA make reasonable efforts to assist a claimant in 
obtaining evidence to substantiate his or her claim unless 
it is clear that no reasonable possibility exists that would 
aid in substantiating the claim.  

Upon careful review of the claims folder the Board finds 
that all required notice and development action specified in 
this new statute have been complied with during the pendency 
of the current appeal.  Specifically, the Board finds that 
the March 1998 Statement of the Case (SOC), March 1999 
Supplemental SOC (SSOC), and the April 2001 SSOC provided 
the veteran, specifically satisfy the requirement at § 5103A 
of VCAA in that they clearly notify the veteran of the 
evidence necessary to substantiate his claim.  The veteran 
was afforded a thorough VA examination.  He veteran did not 
indicate the existence of any outstanding Federal government 
record that could substantiate his claims.  Nor did he refer 
to any other records that could substantiate his claim.  As 
the RO has secured a complete record, the requirement under 
VCAA that the RO advise the claimant of how responsibilities 
in developing the record are divided is satisfied.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Since the 
RO has also provided all required notice and assistance to 
the veteran, the Board finds that there is no prejudice in 
proceeding with the claim at this time.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not 
subject to revision except on the receipt of new and 
material evidence.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that 
in order to reopen a previously and finally disallowed claim 
there must be 'new and material evidence presented or 
secured since the time that the claim was finally disallowed 
on any basis, not only since the time that the claim was 
last disallowed on the merits.  

If new and material evidence has been received with respect 
to a claim, which has become final, then the claim is 
reopened and decided on a de novo basis.  38 U.S.C.A. 
§ 5108.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred 
or aggravated by active service.  38 U.S.C.A. § 1110, 1131  
(West 1991 & Supp. 2001).  In order to show a chronic 
disease in service there must be a combination of 
manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (2001).  If chronicity in 
service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and psychosis becomes manifest to a 
degree of ten percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

When all the evidence is assembled, the VA is responsible 
for determining whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence 
is against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.

The April 1992 rating decision denied the initial service 
connection claim for PTSD, noting that there was no evidence 
of disability and no verification of alleged in-service 
stressor events.

At the time of the April 1992 rating decision the record 
included copies of private medical records from Dr. D.J.C., 
VA outpatient records dated from September 1990 to March 
1992, a VA general medical examination from March 1992, 
clinical records of hospitalization from January to March 
1974 at the U.S. Naval Hospital in San Diego, service 
personnel records and medical records from the South Dakota 
Army National Guard.  None of these records revealed 
complaints, treatment, or a diagnosis of PTSD.  Service 
personnel records showed that the veteran had received a 
Vietnam Service Medal and a Vietnam Campaign Medal with one 
device.

Since the April 1992 rating decision, the veteran has 
submitted the following additional evidence: private medical 
records from A.H.M., Ph.D. and Dr. D.J.C., a VA compensation 
and pension (C&P) psychiatric examination, and VA outpatient 
records.

The records from Dr. D.J.C. pertain to a heart disability 
and are negative for complaint, diagnosis, or treatment of 
PTSD.

Dr. A.H.M.'s records reveal an intake sheet from the Vet 
Center dated in May 1990.  When asked whether he had been 
exposed to enemy or friendly fire, the veteran responded, 
"not really."  He gave the same response when asked about 
"near misses."  When asked whether he had any exposure to 
casualties other than combat, he responded that he did when 
there were accidents on board ship, e.g., the boilers blew 
up and a friend was cut in half by arresting gear.

The veteran underwent an evaluation by Dr. A.H. M. in June 
1990.  The veteran reported the two stressors referenced in 
his intake sheet.  Additionally, the veteran reported an 
accident in which a crewmember's foot was crushed by a 
fighter jet.  Regarding the boiler room accident, the 
veteran stated that three sailors died as a result.  He 
disclosed that he dreams of their death.  The veteran 
underwent a mental status examination and took a Vietnam 
Veteran's Quick Quiz.  The results of the quiz indicated 
that the veteran had problems with anger, sleep disturbance, 
distrust of the government, difficulty keeping a job, and 
sensitivity to issues of injustice.  Axis I diagnosis was 
post-traumatic stress disorder, chronic.

Records indicate that weekly group or individual sessions 
were authorized for the veteran between July 1990 to March 
1991.  Progress notes indicate numerous missed appointments 
during this period.  The veteran was next seen in November 
1995 and referred to A.H.M., Ph.D., a clinical psychologist, 
for an assessment.  An intake dated in February 1996 was 
done.  A.M. conducted a mental status examination and 
administered the MMPI (Minnesota Multiphasic Personality 
Inventory).  The PTSD scale on the MMPI exceeded the cutoff, 
indicating high correlation with post-traumatic stress 
disorder.  Dr. M. summarized, stating that the veteran has 
distressing thoughts and dreams of traumatic military 
events, efforts to avoid those thoughts and feelings, a 
sense of detachment, and foreshortened future.  The veteran 
continues to have persistent arousal in difficulty sleeping, 
irritability, hypervigilance, and exaggerated startle 
reactions.  The Axis I diagnosis included PTSD, chronic.

The veteran underwent a VA compensation and pension (C&P) 
psychiatric examination in June 1997.  The veteran disclosed 
that he witnesses several accidents and gave the example of 
men being sucked into aircraft intakes and being killed 
because they ignored the warnings.  He stated that he had 
only heard about the accidents and that no one close to him 
had been killed.  He mentioned a collision between two other 
ships during a night exercise, but he was not on the rescue 
crew.  He stated that he knew a chief whose son was on one 
of the ships involved.  He also mentioned burned bodies, 
implying that he had seen the bodies.  Specific questioning 
revealed that he did not actually see them.

The veteran discussed recurring dreams of seeing bodies 
about three times a week.  He indicated that he slept three 
hours a night on average.  He stated that he used to beat 
his wife during his sleep.  The examiner noted that the 
veteran did not have any PTSD symptoms.  He also discussed 
excessive worry, impatience, anxiety, anger, homicidal 
ideation, difficulty with concentration, depression, and 
suicidal ideation.  He denied ever having a homicidal plan 
or attempt.  He stated that he had a suicidal attempt in 
1977 and this was his last suicidal ideation.  He denied a 
history of manic symptomatology and any actual psychotic 
symptomatology.  The remainder of the interview included 
discussion of past psychiatric history, post military 
history, drugs and alcohol, family psychiatric history and 
past medical history.  A mental status examination was 
performed, including observation of memory, orientation, 
concentration, judgment, mathematics, abstraction, fund of 
knowledge, interaction with the examiner, mood, and reality 
testing.

The examiner concluded that the veteran described simply 
being in the vicinity of accidents during his military 
experience and assigning more trauma to his interpretation 
of the accidents than is reasonable under the circumstances, 
i.e., neither being close to anyone that was injured nor 
actually witnessing the accidents or bodies.  The examiner 
noted the veteran's donning of a Vietnam veteran's cap and 
his assertion that he cannot relate to persons unless they 
are veterans, and the examiner concluded that the veteran 
was trying hard to identify with that particular peer group.  
The examiner viewed this as part of a character disorder, 
but concluded that the veteran did not have PTSD.  He 
concluded that the character disorder was present before 
military service, given the veteran's "rebellious 
childhood."  The Axis I diagnosis was dysthymia, insomnia 
related to dysthymia, and alcohol dependence in remission 
per patient history.  Axis II was a personality disorder NOS 
(not otherwise specified).

Dr. M. wrote a closing summary in January 1998.  He 
indicated that "the trauma experience was processed" and the 
veteran had a reduction in nightmares and dreams.  
Individual or family sessions every other week were approved 
for the next quarter.

VA outpatient records from VAMC Fresno indicate that the 
veteran received treatment for PTSD between September 1998 
and November 2000. 

The veteran testified in a personal hearing at the RO in 
January 2001.  The testimony indicates as follows:

He described his duties in the Navy as an aviation ordinance 
man.  (Transcript (T.) at pp. 2-3).  On one occasion he 
arrived as an aircraft was being shut down and asked about 
it.  He was told that someone had been sucked into an A7.  
He went in to help, but became sick when he saw the remains 
of some person.  There were other incidents of guys getting 
sucked into the intake; he saw bodies, parts of bodies, and 
the remnants or corpses being removed.  (T. at pp. 3-4).  
The veteran was assigned to the USS Constellation between 
1971 and 1974.  He cannot recall whether the incident when 
he went into the intake occurred in '71, '72, or '73.  (T. 
at pp. 4-5).  He does not remember any of the individuals' 
names.  (T. at p. 5).  The veteran saw two, three, or four 
bodies taken out of the boiler room fire; the bodies were 
partially covered.  (T. at pp. 5-6).  He has a cruise book 
from the Constellation.  (T. at p. 7).  When he was on the 
USS Kearsarg, there was a collision at sea between two other 
ships; he heard about it.  (T. at pp. 7-8).  

A crewmember was cut in half on the Constellation.  A cable 
had parted and broken.  The veteran heard the pop, but he 
did not see the cable hit the person or the aftermath.  (T. 
at pp. 8-9).  The veteran saw a guy get his foot crushed, 
but he does not remember the guy's name.  He used to run 
with the guy, party and drink with him.  (T. at pp. 9-10).  
He now has dreams of guys being taken out of the A7 intake.  
(T. at pp. 10-11).  He does not have flashbacks.  He 
receives treatment at VAMC Fresno in that he sees a Dr. N. 
for one-half hour every three months for the last two years.  
He thinks she is treating him for PTSD.  (T. at p. 12).  He 
is on Sertolene, an antidepressant.  He has applied for 
social security and recently had a hearing.  (T. at p. 13).

II.  Analysis

During the pendency of this case, the United States Court of 
Appeals for the Federal Circuit entered a decision in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998) concerning the 
definition of the term "new and material evidence" found in 
38 U.S.C.A. § 5108 (West 1991).  In that determination, the 
Court of Appeals for the Federal Circuit held that the Court 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991), had 
"overstepped its judicial authority" by adopting a social 
security case law definition of "new and material evidence," 
rather than deferring to the "reasonable interpretation of 
an ambiguous statutory term established by [VA] regulation."  
Id. at 1357, 1364.  The Court of Appeals for the Federal 
Circuit further held that the Court's "legal analysis may 
impose a higher burden on the veteran before a disallowed 
claim is reopened" as to what constitutes "material 
evidence" (Id. at 1357, 1360), and remanded the case for 
review under the Secretary's regulatory definition of "new 
and material evidence."

In Hodge, the Court of Appeals for the Federal Circuit found 
that the definition of "new and material evidence" applied 
by the Court under Colvin was as follows:

Evidence is 'new and material' if: (i) it 
was not of record at the time of the last 
final disallowance of the claim and is not 
merely cumulative of evidence of record; 
(ii) it is probative of the issue at hand; 
and if it is 'new' and 'probative' (iii) it 
is reasonably likely to change the outcome 
when viewed in light of all the evidence of 
record.

Id. at 1359 [hereafter Colvin definition].  The Court of 
Appeals for the Federal Circuit found that part (iii) 
imposed a higher burden on claimant's than the VA regulatory 
definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will have 
on the outcome of the veteran's claim; it 
requires that 'there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1363.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to 
demonstrate that the new evidence would 
probably change the outcome of the claim; 
rather it emphasizes the importance of a 
complete record for evaluation of the 
veteran's claim.

Id. at 1363. 

The Board notes that although the RO initially applied the 
Colvin definition of "new and material" in the September 
1997 rating decision, which was a correct application of the 
law at that time.  The Board further notes that the RO 
subsequently applied the Hodge definition in the April and 
September 1999 supplemental statement of the case (SSOC).  
Each time, the RO based its denial on the absence of "new" 
evidence.  Since the RO's initial denial was predicated on 
the same essential flaw, i.e., evidence is cumulative or 
redundant, the Board finds that the RO's initial basis for 
denial does not constitute prejudicial error.  Sanchez v. 
Derwinski, 2 Vet. App. 330, 333 (error is harmless if it 
does not change the resolution of appellant's claim).  
Accordingly, the Board's consideration of his claim at this 
time is not prejudicial to the veteran under Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

For the limited purpose of determining whether new and 
material evidence has been submitted, in the instant case, 
the Board will assume that the evidence submitted by and on 
behalf of the claimant must be presumed to be credible.  
King v. Brown, 5 Vet. App. 19 (1993).

A review of the record reflects that at the time of the 
April 1992 rating decision, there was no diagnosis of PTSD 
of record.  The evidence of an outpatient diagnosis of PTSD 
from Dr. A.H.M. and the veteran's continuing complaints and 
treatment for PTSD is new evidence, submitted since the 
April 1992 rating decision became final.  This evidence 
bears directly and substantially on the issue of service 
connection for PTSD in that a diagnosis has been made, 
indicating a current disability of PTSD exists.  This 
evidence is of so great significance to the issue of service 
connection, that the claim cannot be fairly decided without 
consideration of this evidence.  Accordingly, the Board 
finds that the veteran has submitted new and material 
evidence; therefore, the claim for service connection for 
PTSD is reopened.  Having reopened the claim, the Board must 
now conduct a de novo review of the claim.

Initially, the Board notes that the law of PTSD has 
undergone changes that must be considered with respect to 
the instant claim for service connection for PTSD.  

The regulation concerning the type of evidence required to 
establish service connection for post-traumatic stress 
disorder has been revised, effective March 7, 1997, as a 
result of the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") decision in Cohen v. Brown, 10 Vet. App. 128 (1997).

This regulation now requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2002).

Further elaboration is noted in Cohen v. Brown, supra, where 
the Court held that the three requisite elements for 
eligibility for service connection for PTSD are as follows: 

(1) A current, clear medical diagnosis of post-traumatic 
stress disorder (presumed to include the adequacy of the 
post-traumatic stress disorder symptomatology and the 
sufficiency of a claimed in-service stressor); 

(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and

(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See Cohen v. Brown, supra; 38 C.F.R. § 3.304(f).  With 
regard to the first element, the Court stated that a "clear 
diagnosis"  should be an "unequivocal" one.  Id. at 139.

The Board reiterates that the newly submitted evidence is 
presumed to be credible for the limited purpose of 
determining whether new and material evidence has been 
submitted.  King v. Brown, supra.  While the evidence 
submitted includes a diagnosis of PTSD, the remaining 
requirements set forth in 38 C.F.R. § 3.304(f) must also be 
met.  The evidence does not show that the veteran served in 
combat.  It also fails to verify the alleged in-service 
stressors or to provide a medical link between the diagnosis 
of PTSD and such verified in-service stressors.  
Accordingly, the Board concludes that service connection is 
not in order for PTSD.  

A review of the record indicates no credible supporting 
evidence that the claimed in-service stressors actually 
occurred.  Based on the limited information provided by the 
veteran, the RO requested verification of in-service 
stressors from U.S. Armed Services Center for Research of 
Unit Records (USASCRUR), in accordance with VA Adjudication 
Procedures Manual M21-1, Part III, Paragraph 5.14(b).  
USASCRUR responded by letter in March 2001 that the request 
could not be effectively researched because of insufficient 
stressor information.  The veteran failed to provide any 
specific information, such as names and units of individuals 
involved or dates of occurrences.  More specific stressor 
information was requested by an April 1997 letter to the 
veteran, as well as by the Decision Review Officer during 
the RO hearing in January 2001.  The veteran, even with the 
purported aid of a "cruise book" was unable to provide any 
greater detail regarding his inservice stressors.  The Board 
points out that "[t]he duty to assist is not always a one-
way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

As a matter of law, "credible supporting evidence that the 
claimed in[-]service event actually occurred" cannot be 
provided by medical opinion based on post-service 
examination.  Moreau v. Brown, supra.  This means that other 
"credible supporting evidence from any source" must be 
provided that the events alleged as the stressors in service 
occurred.  Cohen, 10 Vet. App. At 147.  While the private 
psychologist suggested a link between the veteran's service 
and a later diagnosis of PTSD, without credible supporting 
evidence that the claimed stressors occurred, the claim must 
be denied.  

In reaching this determination the Board has considered the 
benefit of the doubt doctrine, however, this doctrine may 
only be applied where the evidence for and against the claim 
is in approximate balance.  The evidence in this case is 
overwhelmingly against the claim and the benefit of the 
doubt doctrine does not assist the appellant in such 
circumstances.  38 U.S.C.A. § 5107(b) (2001).


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

